Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway provides details on selected exposures TORONTO, Sept. 17 /CNW/ - (TSX:KFS, NYSE:KFS) Kingsway Financial Services Inc. has a conservatively invested securities portfolio valued in excess of $3.3 billion as at June 30, 2008 (all amounts are stated in U.S. dollars). As part of this portfolio, Kingsway holds $17 million of par value fixed income investments in Lehman Brothers which includes $3 million of subordinated debt and $14 million of senior notes. Kingsway also holds $20.75 million, $6.5 million and $3 million of par value fixed income investments in International Lease Finance Corporation, AIG SunAmerica Life Insurance Company and American General Finance Corporation, respectively, subsidiaries of American International Group ("AIG"). Kingsway does not have any investment exposure to AIG or any of its other subsidiaries. Kingsway has no investment in Washington Mutual nor does it have any derivatives exposure to any of the above discussed companies. "Our well diversified securities portfolio has proven to be a prudent business model during these turbulent market conditions", said Shaun Jackson, President and CEO. "We will continue to work with our securities portfolio managers to determine the impairment charges that could arise during the third quarter." Despite the magnitude of the storm damage and disruption from Hurricane Ike, Kingsway has received very little actual claim notification to date.
